Name: 2011/661/: Council Decision of 3Ã October 2011 appointing eight Spanish members and 10 Spanish alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2011-10-07

 7.10.2011 EN Official Journal of the European Union L 263/18 COUNCIL DECISION of 3 October 2011 appointing eight Spanish members and 10 Spanish alternate members of the Committee of the Regions (2011/661/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Spanish Government, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decisions 2009/1014/EU (1) and 2010/29/EU (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015. (2) Eight members seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr Francesc ANTICH I OLIVER, Mr Marcelino IGLESIAS RICOU, Mr Vicente Ã LVAREZ ARECES, Ms Dolores GOROSTIAGA SAIZ, Mr JosÃ © MarÃ ­a BARREDA FONTES, Mr Guillermo FERNÃ NDEZ VARA, Mr Miguel SANZ SESMA and Mr Francisco CAMPS ORTIZ. Ten alternate members seats have become vacant following the end of the terms of office of Mr Alberto GARCÃ A CERVIÃ O, Ms LucÃ ­a MARTÃ N DOMÃ NGUEZ, Mr Juan Antonio MORALES RODRÃ GUEZ, Ms Elsa CASAS CABELLO, Ms Esther MONTERRUBIO VILLAR, Mr Javier VELASCO MANCEBO, Ms Luisa ARAÃ JO CHAMORRO, Mr Antonio GONZÃ LEZ TEROL, Mr Alberto CATALÃ N HIGUERAS and Mr Rafael RIPOLL NAVARRO, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015: (a) as members:  Ms Luisa Fernanda RUDI Ã BEDA, Presidenta del Gobierno de AragÃ ³n  Mr Francisco Ã LVAREZ-CASCOS FERNÃ NDEZ, Presidente del Principado de Asturias  Mr JosÃ © RamÃ ³n BAUZÃ  DÃ AZ, Presidente del Gobierno de las Illes Balears  Mr Juan Ignacio DIEGO PALACIOS, Presidente del Gobierno de Cantabria  Ms Dolores de COSPEDAL GARCÃ A, Presidenta de la Junta de Comunidades de Castilla-La Mancha  Mr JosÃ © Antonio MONAGO TERRAZA, Presidente de la Junta de Extremadura  Ms MarÃ ­a Yolanda BARCINA ANGULO, Presidenta de la Comunidad Foral de Navarra  Mr Alberto FABRA PART, Presidente de la Comunidad Valenciana and (b) as alternate members:  Mr Roberto Pablo BERMÃ DEZ DE CASTRO MUR, Consejero de Presidencia del Gobierno de AragÃ ³n  Mr JosÃ © PORTILLA GONZÃ LEZ, Viceconsejero de Relaciones Institucionales de la Presidencia del Principado de Asturias  Mr Javier GONZÃ LEZ ORTIZ, Consejero de EconomÃ ­a, Hacienda y Seguridad del Gobierno de Canarias  Ms Cristina MAZAS PÃ REZ-OLEAGA, Consejera de EconomÃ ­a, Hacienda y Empleo de la Comunidad AutÃ ³noma de Cantabria  Mr Timoteo MARTÃ NEZ AGUADO, Viceconsejero de EconomÃ ­a de la Junta de Comunidades de Castilla-La Mancha  Ms Cristina Elena TENIENTE SÃ NCHEZ, Vicepresidenta y Portavoz de la Junta de Extremadura  Mr Borja COROMINAS FISAS, Director General de Asuntos Europeos y CooperaciÃ ³n con el Estado de la Comunidad de Madrid  Ms Carmen MarÃ ­a SANDOVAL SÃ NCHEZ, Directora General de la UniÃ ³n Europea y Relaciones Exteriores de la RegiÃ ³n de Murcia  Mr Juan Luis SÃ NCHEZ DE MUNIÃ IN LACASIA, Consejero de Cultura, Turismo y Relaciones Institucionales de la Comunidad Foral de Navarra  Ms MarÃ ­a Victoria PALAU TÃ RREGA, Directora General de Relaciones con la UniÃ ³n Europea de la Comunidad Valenciana Article 2 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 3 October 2011. For the Council The President J. FEDAK (1) OJ L 348, 29.12.2009, p. 22. (2) OJ L 12, 19.1.2010, p. 11.